DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and preliminary amendment filed on 6/10/2021 and IDS filed on 6/15/2021.  Claims 1-11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Acknowledgement is made of the substituted specification filed on 6/10/2021, incorporating the preliminary amendment to the specification as filed on 6/10/2021.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-11, the independent claims 1, 9, 10, 11, recite the method/device/computer program product comprising a computer readable hardware storage device/non-transient computer-readable data storage medium for generating a mixed-layer fault tree of a multi-component system combining different layers of abstractions, the multicomponent system comprising a logical-functional system layer and a physical layer, comprising a combination of inventive steps/operations comprising generating the mixed fault tree by consecutively performing:

interconnecting any input failure port within the elements of the mixed-layer fault tree with corresponding output failure ports within each respective element as defined in the logic-functional system layer,
adding, for each element in the mixed-layer fault tree, any input failure port and output failure port additionally realized in the corresponding element of the physical tree,
adding elements of additionally realized in the physical fault tree to the mixed-layer fault tree, including respective input failure ports, respective output failure ports and internal failure behavior,
adding external interconnections additionally realized in the physical fault tree to the mixed-layer fault tree, and
adding any internal failure behavior from the elements in the physical fault tree not yet realized in the elements included in the mixed-fault tree from the logical-functional system layer, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, machine and article of manufacture, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 15, 2022